 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KIMBERLY LYNN WILBURN,                            No. 2:18-CV-0994-WBS-DMC
12                      Plaintiff,
13          v.                                         ORDER
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                        Defendant.
16

17

18                 Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On September 6,

20   2019, the court issued findings and recommendations that this action be dismissed for plaintiff’s

21   failure to prosecute this action by filing a dispositive motion within the time provided. See ECF

22   No. 20. On September 19, 2019, plaintiff filed objections indicating she would be able to

23   proceed with her action within the next 14 days. Good cause appearing therefor, the findings

24   and recommendations issued on September 6, 2019, are vacated. Plaintiff shall file a

25   ///

26   ///

27   ///

28   ///
                                                       1
 1   dispositive motion within 30 days of the date of this order.

 2                 IT IS SO ORDERED.

 3

 4   Dated: September 24, 2019
                                                          ____________________________________
 5                                                        DENNIS M. COTA
 6                                                        UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
